DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application NO FR 1856501 filed on 07/13/2018. Application No. FR18 56501filed on 07/13/2018 and PCT/FR2019/051772 filled on 07/15/2019.
Acknowledgement 
The examiner acknowledges the request submitted on 02/25/2022, the filing receipt amendment has been applied.
Response to Amendment
This office action is in response to the amendments submitted on 04/26/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “Selecting based on the computed modulus of the Fourier transform computed for the plurality of samples”
In light of specification page 2-5, selection is happening based on set time. Also, there is mention of computation of modulus. But neither the specification nor the drawing has any indication that selection happening based on “modulus”
Thus, this limitation has lack of support from written description and has been rejected.
Independent claim 7 and 9 are rejected for similar reason as mentioned for claim 1.
Dependent claims 2-6, 8 and 10-20 are rejected for being dependent on rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, the claim recites “the second remote calculator”. There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4 ,7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 8640544 B2), (hereinafter Lee) and further in view of Albert et al. (US 4947857 )(hereinafter Albert) and further in view of Gao et al. (US 20090222228 A1) (hereinafter Gao). 
Regarding claim 1 Lee teaches a method for determining a risk of damage to a structure, the method being implemented by a system including at least one sensor configured to acquire vibration measurements from the structure, and a processor, the method comprising(COL 3, line 36-38, “Regardless of a newly-built or existing structure, it is necessary to install a plurality of vibration sensors onto a testing structure (Step SI), and use the plurality of vibration sensors to perform an initial vibration measurement of the testing structure having no initial data and create basic information (Step S2 )”):
acquiring, during a set time, by the sensor, a plurality of samples of vibration measurements from the structure (COL2, line 55,65, “using the plurality of vibration sensors to perform an initial vibration measurement to the testing structure and create basic information; (c) capturing a continuous time-domain vibration signal of the testing structure”); and processing, by the processor (COL 3, line 47-50, host computer), the acquired plurality of samples to determine a risk of damage to the structure (COL 6, line 9-16, In addition, the stiffness of the system will be reallocated due to the damage, and the vibration mode will be changed. After the characteristic (eigen) value of the valid spectrum of the structure is captured, it is necessary to add a numerical model for the critical analysis to determine whether or not the structure is dangerous.) selecting,  a selected sample representative of a state of the structure, according to a lowest energy criterion, the selected sample having a lower energy than 2Docket No. 7341-0004 Appln. No. 17/259,860respective energies of the other samples from the plurality of samples (COL 5, line 5-11, “ the conventional vibration measurement including the small scale of the vibration source, the insufficient energy (i.e. lowest energy criterion”)
	Lee is silent with regards to the processing including computing the modulus of the Fourier transform of each of the plurality of acquired samples, based on the computed modulus of the Fourier transform computed for the plurality of samples ;decomposing the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, each of the representative functions having a center frequency, and  detecting a risk of damage to the structure when the center frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure and has a frequency variation with a value over a preset threshold.
	Albert teaches the processing including computing the modulus of the Fourier transform of each of the plurality of acquired samples (COL 7 line 50-66, COL 8, line 1-25 and COL 11, line 50-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus calculations taught by Albert into the Fourier transform process of Lee since this is applied to Fourier transform. Therefore, this technique of using modulus calculation facilitate to enhance Fourier transformation process and help in proper calculation of signal strength in frequency domain.
	The combination of Lee and Albert is silent with regards to base on the computed modulus of the Fourier transform computed for the plurality of samples; decomposing the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, each of the representative functions having a center frequency, and  detecting a risk of damage to the structure when the center frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure and has a frequency variation with a value over a preset threshold. 
	Gao teaches decomposing (S200) the modulus of the Fourier transform of the selected sample into a set of functions ( Para[0006], “the wavelet transform decomposes a signal onto a set of basis functions”) representative of the highest amplitude frequency peaks (Fig 3, Para [0067] discusses about the peaks ), where each representative function has a center frequency (Para[0052], “This process can be considered as a series of filtering operations with different center frequencies and bandwidths, to decompose the original signal into corresponding bands.”) detecting (S400) a risk of damage to the structure when the center frequency of one of the representative functions of the structure and has a frequency variation with a value over a preset threshold (Para [0059], “The results for all scales are combined and plotted 42 on a three-dimensional scale-frequency-amplitude map with the results being displayed using color mapping of the defect frequency. The intensity and location of defect-induced frequencies are indicated on the map. This may be accomplished by pre-established or user adjustable threshold levels that are used to select the colors for displaying on the map.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).

Regarding claim 3 the combination of Lee, Albert, and Gao teaches limitations of claim 1.
		Albert further teaches  wherein the step of selecting a sample representative of 	the state of the structure comprises, for each sample acquired during the preset 	time,(COL 7 line 50-66, COL 8, line 1-25 and COL 11, line 50-58).wherein the step of 	selecting a sample representative of the state of the structure comprises, for each 	sample acquired during the preset time, the integration of the signal representative of 	the modulus (COL 8, line 5-15, “Hence the actual power over any frequency band is 	found by rectangular integration of the area under P(k).”) of the Fourier transform over a 	preset frequency band (COL 8, line 5-15, integration of area under P(k)) .
	Albert does not explicitly teach of the sample for which the integral of said 	signal is minimal being selected.
	However, it would have been obvious to perform these steps and to choose the 	sample for which the integral was minimal because doing so would have amounted to combining the teaching of minimal integral will facilitate whole calculation process.
Regarding Claim 4 the combination of Lee, Albert, and Gao teaches limitations of claim 1.
	Lee further teaches further comprising a step of calculating the eigenfrequencies of the structure (COL 6, line 8-16).
	Lee is silent with regards to from the set of functions representative of the highest amplitude frequency peaks
	Gao teaches from the set of functions representative of the highest amplitude frequency peaks (Para [0059] discusses about peaks).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).

Regarding claim 7 Lee teaches selecting ,  a plurality of samples, a selected sample representative of the state of the structure (COL2 , line 55,65, “using the plurality of vibration sensors to perform an initial vibration measurement to the testing structure and create basic information; (c) capturing a continuous time-domain vibration signal of the testing structure”), according to a lowest energy criterion, where the selected sample has a lower energy than respective energies of the other samples from the plurality of samples (COL 5, line 5-11, “ the conventional vibration measurement including the small scale of the vibration source, the insufficient energy”); 
	Lee is silent with regards to computing the modulus of the Fourier transform of each of the plurality of samples of vibration measurements acquired during a set time based on the computed modulus of the Fourier transform computed for the plurality of samples; decomposing the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, each of the representative functions having a center frequency.
	Albert teaches computing the modulus of the Fourier transform of each of the plurality of samples of vibration measurements acquired during a set time (COL 7 line 50-66, COL 8, line 1-25 and COL 11, line 50-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus calculations taught by Albert into the Fourier transform process of Lee since this is applied to Fourier transform. Therefore, this technique of using modulus calculation facilitate to enhance Fourier transformation process and help in proper calculation of signal strength in frequency domain.
	The combination of Lee and Albert is silent with regards to base on the computed modulus of the Fourier transform computed for the plurality of samples; decomposing the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, each of the representative functions having a center frequency.
	Gao teaches decomposing (S200) the modulus of the Fourier transform of the selected sample into a set of functions ( Para[0006], “the wavelet transform decomposes a signal onto a set of basis functions”) representative of the highest amplitude frequency peaks (Fig 3, Para [0067] discusses about the peaks ), where each representative function has a center frequency (Para[0052], “This process can be considered as a series of filtering operations with different center frequencies and bandwidths, to decompose the original signal into corresponding bands.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).

Regarding claim 8 the combination of Lee, Albert, and Gao teaches limitations of claim 7.
	Lee is silent with regards to detecting a risk of damage to the structure when the center frequency of one of the representative functions of the structure and has a frequency variation with a value over a preset threshold for a set of time.
	Gao teaches detecting a risk of damage to the structure when the center frequency of one of the representative functions of the structure and has a frequency variation with a value over a preset threshold for a set of time (Para [0059], “The results for all scales are combined and plotted 42 on a three-dimensional scale-frequency-amplitude map with the results being displayed using color mapping of the defect frequency. The intensity and location of defect-induced frequencies are indicated on the map. This may be accomplished by pre-established or user adjustable threshold levels that are used to select the colors for displaying on the map.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).

 Regarding claim 9 Lee teaches at least one sensor configured to acquire a plurality of vibration measurement samples from the structure; (COL 3, line 36-38, “Regardless of a newly-built or existing structure, it is necessary to install a plurality of vibration sensors onto a testing structure (Step S1), and use the plurality of vibration sensors to perform an initial vibration measurement of the testing structure having no initial data and create basic information (Step S2)”) processor  (22, 3, 4) (COL 3, line 47-50, host computer), configured to select from a plurality of samples, a selected sample representative of the state of the structure (COL2 , line 55,65, “using the plurality of vibration sensors to perform an initial vibration measurement to the testing structure and create basic information; (c) capturing a continuous time-domain vibration signal of the testing structure”), according to a lowest energy criterion, where the selected sample has a lower energy than that of the other samples from the plurality of samples (COL 5, line 5-11, “ the conventional vibration measurement including the small scale of the vibration source, the insufficient energy”); detecting (S400) a risk of damage to the structure when the frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure  (COL 6, line 9-16) and has a frequency variation with a value over a preset threshold (COL 6, line 25-30).
	Lee is silent with regards to compute the modulus of the Fourier transform of the each of a plurality of samples of vibration measurements acquired during a set time (Non-teaching part bold).
decompose the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, where each representative function has a center frequency; 
Detect a risk of damage to the structure when the center frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure and has a frequency variation with a value over a preset threshold (Non-teaching part bold).
Albert teaches compute the modulus of the Fourier transform of the each of a plurality of samples of vibration measurements acquired during a set time (COL 7 line 50-66, COL 8, line 1-25 and COL 11, line 50-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus calculations taught by Albert into the Fourier transform process of Lee since this is applied to Fourier transform. Therefore, this technique of using modulus calculation facilitate to enhance Fourier transformation process and help in proper calculation of signal strength in frequency domain.
	The combination of Lee and Albert is silent with regards to 
decompose the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, where each representative function has a center frequency; 
Detect a risk of damage to the structure when the center frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure and has a frequency variation with a value over a preset threshold (Non-teaching part bold).
	Gao teaches decompose the modulus of the Fourier transform of the selected sample into a set of functions ( Para[0006], “the wavelet transform decomposes a signal onto a set of basic functions”) representative of the highest amplitude frequency peaks (Fig 3, Para [0067] discusses about the peaks ), where each representative function has a center frequency (Para[0052], “This process can be considered as a series of filtering operations with different center frequencies and bandwidths, to decompose the original signal into corresponding bands.”) 
detect a risk of damage to the structure when the center frequency of one of the representative functions of the structure and has a frequency variation with a value over a preset threshold (Para [0059], “The results for all scales are combined and plotted 42 on a three-dimensional scale-frequency-amplitude map with the results being displayed using color mapping of the defect frequency. The intensity and location of defect-induced frequencies are indicated on the map. This may be accomplished by pre-established or user adjustable threshold levels that are used to select the colors for displaying on the map.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).

Regarding claim 11 the combination of Lee, Albert, and GAO teaches limitations of claim 1.
	Lee is silent with regards to detects that the center frequency of one of the representative functions of the structure and has the frequency variation with the value over a preset threshold for the set time.
	Gao further teaches detects that the center frequency of one of the representative functions of the structure and has the frequency variation with the value over a preset threshold for the set time (Para [0059], “The results for all scales are combined and plotted 42 on a three-dimensional scale-frequency-amplitude map with the results being displayed using color mapping of the defect frequency. The intensity and location of defect-induced frequencies are indicated on the map. This may be accomplished by pre-established or user adjustable threshold levels that are used to select the colors for displaying on the map.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).
Regarding Claim 14 the combination of Lee, Albert, and Gao teaches limitations of claim 3.
	Lee further teaches further comprising a step of calculating the eigenfrequencies of the structure (COL 6, line 8-16).
	Lee is silent with regards to from the set of functions representative of the highest amplitude frequency peaks
	Gao teaches from the set of functions representative of the highest amplitude frequency peaks (Para [0059] discusses about peaks).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).


Claims 2 and 12-13 are  rejected under 35 U.S.C. 103 as being unpatentable over  Lee as modified by Albert ,Gao  as applied to claim 1 and further in view of Matsudo et al. (US 20130128275 A1) (hereinafter Matsudo).
Regarding Claims 2 the combination of Lee, Albert, and Gao teaches limitations of claim 1.
	The combination is silent with regards to wherein the representative functions are Gaussian functions.
	Matsudo teaches wherein the representative functions are Gaussian functions (Fig 29B, Para [0064]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Gaussian function as taught by Matsudo into the risk detecting function of Lee and Gao since this is applied to representative function. Therefore, this technique will facilitate the function property to use for further calculation.

Regarding Claim 12 the combination of Lee, Albert, Gao, and Matsudo teaches limitations of claim 2.  
	Albert further teaches  wherein the selecting the sample representative of the state of the structure comprises, for each sample acquired during the preset time, (COL 7 line 50-66, COL 8, line 1-25 and COL 11, line 50-58) the integrating the signal representative of the modulus (COL 8, line 5-15, “Hence the actual power over any frequency band is found by rectangular integration of the area under P(k).”) of the Fourier transform over a preset frequency band (COL 8, line 5-15, integration of area under P(k)).
	Albert does not explicitly teach the selection of the sample for which the integral of said signal is minimal being selected.
However, it would have been obvious to perform these steps and to choose the sample for which the integral was minimal because doing so would have amounted to choosing a data set for analysis when no clear risk of damage is indicated. Therefore, combining the teaching of minimal integral will facilitate whole calculation process.

Regarding Claim 13 the combination of Lee, Albert, Gao, and Matsudo teaches limitations of claim 2.
	Lee further teaches further comprising a step of calculating the eigenfrequencies of the structure (COL 6, line 8-16).
	Lee is silent with regards to from the set of functions representative of the highest amplitude frequency peaks
	 Gao teaches from the set of functions representative of the highest amplitude frequency peaks (Para [0059] discusses about peaks).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao into the risk of damage detecting technique of  Lee as modified by  Albert since this is applied to risk detecting technique  .Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee as modified by Albert and Gao as applied to claim 1 and further in view of Bailey (US 4003017) (hereinafter Bailey).
Regarding Claims 6 and 20 the combination of Lee, Albert, and Gao teaches limitations of claim 1 and 4 respectively.
	The combination is silent with regards to wherein the sensor comprises at least two geophones configured to acquire vibration velocity measurements for the structure along a first and a second direction, respectively, where the two geophones being positioned such that the first and second directions are perpendicular.
	Bailey teaches wherein the sensor comprises at least two geophones (Fig 2, 26 A and 26 B) configured to acquire vibration velocity measurements for the structure (COL4, line 46-52) along a first and a second direction, respectively, where the two geophones are positioned such that the first and second directions are perpendicular (Col, line 33-45, “Geophone 26D is connected by appropriate conductor 28D, to an amplifier in the amplifier group and so on. Thus, the geophones may be arranged in three-dimensional array around the exacted position the source at elastic wave and a two dimensional an is not necessarily required. However, for a true positioning of the point of initiation of the elastic wave It Is required to have a two-dimensional array of geophone or other detectors in a plane substantially perpendicular to the ray oaths such as 67 or 68 of FIG. 5.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of geophone and its perpendicular placement as taught by Bailey into the vibration measurement of Lee as modified by Gao since this is applied to vibration signal. Therefore, this technique of using multiple geophone in perpendicular position will facilitate proper collection of vibration signal in all direction (Col 4, line 45-60).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee as modified by  Albert , Gao and Matsudo as applied to claim 2 above and further in view of Bailey.
Regarding Claims 18 the combination of Lee, Albert, Gao, and Matsudo teaches limitations of claim 2.
	The combination is silent with regards to wherein the sensor comprises at least two geophones suited for acquiring vibration velocity measurements for the structure along a first and a second direction, respectively, where the two geophones are positioned such that the first and second directions are perpendicular.
	Bailey teaches wherein the sensor comprises at least two geophones (Fig 2, 26 A and 26 B) suited for acquiring vibration velocity measurements for the structure (COL4, line 46-52) along a first and a second direction, respectively, where the two geophones are positioned such that the first and second directions are perpendicular (Col, line 33-45, “Geophone 26D is connected by appropriate conductor 28D, to an amplifier in the amplifier group and so on. Thus, the geophones may be arranged in three-dimensional array around the exacted position the source at elastic wave and a two dimensional an is not necessarily required. However, for a true positioning of the point of initiation of the elastic wave It Is required to have a two-dimensional array of geophone or other detectors in a plane substantially perpendicular to the ray oaths such as 67 or 68 of FIG. 5.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of geophone and its perpendicular placement as taught by Bailey into the vibration measurement of Lee as modified by Gao since this is applied to vibration signal. Therefore, this technique of using multiple geophone in perpendicular position will facilitate proper collection of vibration signal in all direction (Col 4, line 45-60).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee modified by Albert and Gao as applied to claim 2 above and further in view of Bailey.
Regarding Claims 19 the combination of Lee, Gao and Albert teaches limitations of claim 3.
	The combination is silent with regards to wherein the sensor comprises at least two geophones suited configured to acquire vibration velocity measurements for the structure along a first and a second direction, respectively, where the two geophones are positioned such that the first and second directions are perpendicular.
	Bailey teaches wherein the sensor comprises at least two geophones (Fig 2, 26 A and 26 B) suited for acquiring vibration velocity measurements for the structure (COL4, line 46-52) along a first and a second direction, respectively, where the two geophones are positioned such that the first and second directions are perpendicular (Col, line 33-45, “Geophone 26D is connected by appropriate conductor 28D, to an amplifier in the amplifier group and so on. Thus, the geophones may be arranged in three-dimensional array around the exacted position the source at elastic wave and a two dimensional an is not necessarily required. However, for a true positioning of the point of initiation of the elastic wave It Is required to have a two-dimensional array of geophone or other detectors in a plane substantially perpendicular to the ray oaths such as 67 or 68 of FIG. 5.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of geophone and its perpendicular placement as taught by Bailey in view of Lee and Gao for the purpose of accurate collection of the vibration signals. Therefore, this technique of using multiple geophone in perpendicular position will facilitate proper collection of vibration signal in all direction).
Claims 5,10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Albert and Gao  as applied to claim 1 above and further in view of Smith et al. (US 20160302019 A1) (hereinafter Smith).
Regarding claim 5, and 17 the combination of Lee, Albert, and Gao teaches the limitations of 1, and 4. 
	The combination is silent with regards to a step of sending (S300) the center frequency of each function representative of the highest amplitude frequency peaks to a remote calculator and the step of detecting a risk of damage to the structure is implemented by the remote calculator (Non-teaching part bold)
	Smith teaches a step of sending (S300) the center frequency of each function representative of the highest amplitude frequency peaks to a remote calculator (Para [0048], “In other words, no power source may be present other than the electrical energy generated by the transducer in response to a sensed vibration. Transducer 22 may be spaced from remaining components of system 20, such as being disposed on a remote host and operatively connected to processing circuit 24 by one or more wires or other electrical transmission members”) and the step of detecting a risk of damage to the structure is implemented by the remote calculator (Para[0008], “Nevertheless, a seasoned mechanic or experienced user can often detect signs of impending failure or recognize sounds and vibrations associated with certain events. Accordingly, a system or method is desirable for detecting such events (i.e. defects or fail or damage) and conditions remotely by monitoring the vibrational environment.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of remote computation unit as taught by Smith in view of Lee and Gao for the purpose of performing detection from remote location. Therefore1, this technique of remote computing will ensure less computing capacity and hence reduce cost.
Regarding claim 10 the combination of Lee, Albert, and Gao teaches the limitations of claim 9.
	 Lee teaches a first calculator (COL 3, line 47-50, host computer), configured to 
Select the  plurality of samples acquired during a set time, a selected sample representative of the state of the structure (COL2 , line 55,65, “using the plurality of vibration sensors to perform an initial vibration measurement to the testing structure and create basic information; (c) capturing a continuous time-domain vibration signal of the testing structure”), according to a lowest energy criterion,  the selected sample having a lower energy than respective energies of the other samples from the plurality of samples (COL 5, line 5-11, “ the conventional vibration measurement including the small scale of the vibration source, the insufficient energy”); 
Detect the risk of damage to the structure when the frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure (COL 6, line 9-16) and has the frequency variation with the value over a preset threshold (COL 6, line 25-30)
Lee is silent with regards to compute the modulus of the Fourier transform of each of the plurality of samples acquired during the set time
decompose the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, where each representative function having a center frequency; 
send the center frequency of each of the representative function representative of the highest amplitude frequency peaks from the set, for each selected sample.
detect a risk of damage to the structure when the center frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure and has a frequency variation with a value over a preset threshold (Non-teaching part bold).
Albert teaches compute the modulus of the Fourier transform of each of the plurality of samples acquired during the set time (COL 7 line 50-66, COL 8, line 1-25 and COL 11, line 50-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus calculations taught by Albert in view of Lee for the purpose of further calculation. Therefore, this technique of using modulus calculation facilitate to enhance Fourier transformation process and help in proper calculation of signal strength in frequency domain.
The combination of Lee and Albert is silent with regards to 
decompose the modulus of the Fourier transform of the selected sample into a set of functions representative of the highest amplitude frequency peaks, where each representative function having a center frequency; 
send the center frequency of each of the representative function representative of the highest amplitude frequency peaks from the set, for each selected sample.
detect a risk of damage to the structure when the center frequency of one of the representative functions corresponds to one of the eigenfrequencies of the structure and has a frequency variation with a value over a preset threshold (Non-teaching part bold).
Gao teaches decompose  the modulus of the Fourier transform of the selected sample into a set of functions ( Para[0006], “the wavelet transform decomposes a signal onto a set of basis functions”) representative of the highest amplitude frequency peaks (Fig 3, Para [0067] discusses about the peaks ), where each representative function has a center frequency (Para[0052], “This process can be considered as a series of filtering operations with different center frequencies and bandwidths, to decompose the original signal into corresponding bands.”) 
detect (S400) a risk of damage to the structure when the center frequency of one of the representative functions of the structure and has a frequency variation with a value over a preset threshold (Para [0059], “The results for all scales are combined and plotted 42 on a three-dimensional scale-frequency-amplitude map with the results being displayed using color mapping of the defect frequency. The intensity and location of defect-induced frequencies are indicated on the map. This may be accomplished by pre-established or user adjustable threshold levels that are used to select the colors for displaying on the map.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include of modulus and decomposition as taught by Gao in view of Lee for the purpose of analysis of vibration signal. Therefore, this technique of using signal decomposition will improve current Fourier transform method and facilitate analysis of weak signals to finally detect any defect in any structure (Gao, Para [0005]).
	The combination of Lee, Albert, and Gao is silent with regards to  
 second remote calculator
sending the center frequency of each function representative of the highest amplitude frequency peaks from the set, for each selected sample.
Smith teaches second remote calculator (Para [0048], “In other words, no power source may be present other than the electrical energy generated by the transducer in response to a sensed vibration. Transducer 22 may be spaced from remaining components of system 20, such as being disposed on a remote host (i.e. Second calculation unit) and operatively connected to processing circuit 24 ((i.e. first calculation unit) by one or more wires or other electrical transmission members”)
Sending the center frequency of each function representative of the highest amplitude frequency peaks from the set, for each selected sample (Para [0048], “In other words, no power source may be present other than the electrical energy generated by the transducer in response to a sensed vibration. Transducer 22 may be spaced from remaining components of system 20, such as being disposed on a remote host and operatively connected to processing circuit 24 by one or more wires or other electrical transmission members”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of remote computation unit as taught by Smith in view of Lee and GAO for the purpose of performing detection from remote location. Therefore1, this technique of remote computing will ensure less computing capacity and hence reduce cost.

Regarding claim 16 the combination of Lee, Albert, and Gao teaches the limitations of claim 3. 
	The combination is silent with regards to sending the center frequency of each function representative of the highest amplitude frequency peaks to a remote calculator and the step of detecting a risk of damage to the structure is implemented by the remote calculator (Non-teaching part bold)
	Smith teaches a step of sending (S300) the center frequency of each function representative of the highest amplitude frequency peaks to a remote calculation unit (Para [0048], “In other words, no power source may be present other than the electrical energy generated by the transducer in response to a sensed vibration. Transducer 22 may be spaced from remaining components of system 20, such as being disposed on a remote host and operatively connected to processing circuit 24 by one or more wires or other electrical transmission members”) and the step of detecting a risk of damage to the structure is implemented by the remote calculation unit (Para[0008], “Nevertheless, a seasoned mechanic or experienced user can often detect signs of impending failure or recognize sounds and vibrations associated with certain events. Accordingly, a system or method is desirable for detecting such events (i.e. defects or fail or damage) and conditions remotely by monitoring the vibrational environment.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of remote computation unit as taught by Smith into the detection system of Lee as modified by Gao since this is applied to detection system. Therefore, this technique of remote computing will ensure less computing capacity and hence reduce cost.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee as modified by Albert ,Gao and Matsudo as applied to claim 2 and further in view of Smith.
Regarding claim 15 the combination of Lee, Albert, Gao, and Matsudo teaches the limitations of 2. 
	The combination is silent with regards to sending (S300) the center frequency of each function representative of the highest amplitude frequency peaks to a remote calculator and the step of detecting a risk of damage to the structure is implemented by the remote calculator (Non-teaching part bold)
	Smith teaches sending the center frequency of each function representative of the highest amplitude frequency peaks to a remote calculator (Para [0048], “In other words, no power source may be present other than the electrical energy generated by the transducer in response to a sensed vibration. Transducer 22 may be spaced from remaining components of system 20, such as being disposed on a remote host and operatively connected to processing circuit 24 by one or more wires or other electrical transmission members”) and the step of detecting a risk of damage to the structure is implemented by the remote calculator (Para[0008], “Nevertheless, a seasoned mechanic or experienced user can often detect signs of impending failure or recognize sounds and vibrations associated with certain events. Accordingly, a system or method is desirable for detecting such events (i.e. defects or fail or damage) and conditions remotely by monitoring the vibrational environment.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of remote computation unit as taught by Smith into the detection system of Lee as modified by Gao since this is applied to detection system. Therefore, this technique of remote computing will ensure less computing capacity and hence reduce cost.

Response to Arguments
Applicant's arguments filed on 04/26/2022 have been fully considered
With regards to remarks about “Rejection under 35 USC 101” the arguments are persuasive. Although claims 1, 7 and 9 contains abstract limitations the amended claims are integrating into practical application of detecting risk damage to the structure using frequency calculation. The amended claim and applicant’s argument together clarifies the practical implementation. Thus, the rejection is withdrawn. 
With regards to remarks about “Rejection under 35 USC 112(b)” the arguments are persuasive. The amended claim overcome the rejection.
With regards to remarks about “Rejection under 35 USC 103” are not persuasive. Examiner respectfully disagrees for following reasons:
Applicant argues – “In contrast to the present invention, Lee does not disclose or suggest selecting, based on the computed modulus of the   Fourier transform computed for the plurality   of samples, a selected sample representative of a state of the structure, according to a   lowest energy criterion, the selected sample having a lower energy than respective energies of the other samples from the plurality of samples”.
Examiner respectfully disagree for following reason: 
Albert teaches the computation of modulus of Fourier transform. Albert is combined with Lee to modify the teaching of Fourier transform process to further improve the process. 

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Rosec et al. (US 6873923 B1) –This art teaches system and methods for performance analysis of multitone signal using Fourier analysis

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/15/2022